Name: 2014/79/EU: Council Decision of 11Ã February 2014 appointing three Danish members and five Danish alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  EU institutions and European civil service
 Date Published: 2014-02-14

 14.2.2014 EN Official Journal of the European Union L 44/48 COUNCIL DECISION of 11 February 2014 appointing three Danish members and five Danish alternate members of the Committee of the Regions (2014/79/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 305 thereof, Having regard to the proposal of the Danish Government, Whereas: (1) On 22 December 2009 and on 18 January 2010, the Council adopted Decisions 2009/1014/EU (1) and 2010/29/EU (2) appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2010 to 25 January 2015. (2) Three members seats on the Committee of the Regions have become vacant following the end of the terms of office of Mr Knud ANDERSEN, Mr Jens Arne HEDEGAARD JENSEN and Mr Henning JENSEN. (3) Three alternate members seats have become vacant following the end of the terms of office of Mr Hans Freddie Holmgaard MADSEN, Ms Tatiana SORENSEN and Mr Ole B. SORENSEN. (4) Two alternate members seats will become vacant following the appointment of Mr Simon MÃ ¸nsted STRANGE and Mr Erik FLYVHOLM as members of the Committee of the Regions, HAS ADOPTED THIS DECISION: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2015: (a) as members:  Mr Erik FLYVHOLM, Mayor of Lemvig Municipality,  Mr Bent HANSEN, Chairman of the Regional Council, Region Central Denmark,  Mr Simon MÃ ¸nsted STRANGE, Member of the City Council of Copenhagen; and (b) as alternate members:  Mr Anker BOYE, Mayor of Odense Municipality,  Ms Jane FINDAHL, Councillor, Fredericia Municipality,  Mr Carl HOLST, President of the Regional Council of the Region of Southern Denmark,  Mr Lars KRARUP, Mayor of Herning,  Mr Michael ZIEGLER, Mayor of HÃ ¸je-Taastrup Kommune. Article 2 This Decision shall enter into force on the day of its adoption. Done at Brussels, 11 February 2014. For the Council The President E. VENIZELOS (1) OJ L 348, 29.12.2009, p. 22. (2) OJ L 12, 19.1.2010, p. 11.